EXAMINER’S AMENDMENT
1.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
2. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	Authorization for this examiner’s amendment was given in a telephone interview with Daniel Fairbairn and Rick Nelson on September 15, 2021.
 
3. 	The application has been amended as follows:           Please cancel claims 14-15, 17, and 19. 	Please amend claims 1, 16, 18, and 20 as follows:

In the Claims

1. (Currently Amended) A server device for use in a system including a sender client device and a recipient client device that are remote from and communicatively coupled with the server device via a communication network, the server device comprising:
one or more processors; and
an animated slide editor executable by the one or more processors to:
present, at the sender client device, a graphical user interface that enables user interaction to upload a plurality of images to the server device for inclusion in an animated image file as an animated email signature that defines an animated image that is displayed within a signature block region of an email transmitted from the sender client 
receive, via the graphical user interface, the user interaction to upload the plurality of images to the server device;
receive, via the graphical user interface, user interaction to select a signature uniform resource locator (URL) to insert within the animated email signature;
receive, at the server device, the plurality of images uploaded from the sender client device;
generate, by the animated slide editor, the animated image file using the plurality of uploaded images;
store, by the animated slide editor, the animated image file at a memory location within memory of the server device; and
generate, by the animated slide editor, computer-readable instructions for insertion of the animated image file into the email transmitted from the sender client device, wherein the computer-readable instructions are configured tosender 
insert, by the sender client device prior to transmitting the email, the computer-readable instructions into the email, wherein the computer-readable instructions include the animated image file inserted as an automatically-executed signature URL directed to the server instead of attaching the animated image file as the animated email signature directly within the email when transmitted from the sender client device;
wherein the computer-readable instructions are configured to cause the recipient client device, in response to receiving the email transmitted from the sender client device, to:  
execute the computer-readable instructions inserted into the email;
access, via the automatically-executed signature URL, the memory location within the memory of the server  
retrieve the animated image file stored at the memory location within the memory of the server device; and
display, as the animated email signature at the recipient client device, the animated image defined by the animated image file in the signature block region of the received email transmitted from the sender client device;
wherein the animated slide editor is further executable by the one or more processors to:
receive, at the sender client device via the graphical user interface, user interaction to edit the animated image retrieved from the memory location within the memory of the server device; and
automatically update the animated image file that enables retroactive changes to previously-sent emails transmitted to the recipient client device.

2.    The server device of claim 1,
wherein the animated slide editor is remotely accessible by the sender client device to receive the user interaction to upload the one or more images via the sender client device.

3.    The server device of claim 1,
wherein the animated image file defines the animated image such that the plurality of uploaded images are displayed by the animated image individually in a time-cycled ordered sequence.

4.    The server device of claim 1,

wherein the animated slide editor presents, in response to receiving user selection of the upload image selector graphical control element, graphical control elements that enable user selection of an image to be uploaded to the server device for inclusion in the animated image file.

5.    The server device of claim 4,
wherein the signature images page displays, in an existing images selection region, the plurality of images included in the animated image file; and
wherein the signature images page enables user selection of any one of the plurality of images displayed in the existing images selection region.

6.    The server device of claim 5,
wherein the signature images page displays the plurality of images in the existing images selection region in an ordered sequence by which the plurality of images are displayed in the animated image.

7.    The server device of claim 5,
wherein the graphical user interface displays an edit signature image page in response to user selection of one of the plurality of images in the existing images selection region as a selected one of the plurality of images, the edit signature image page displaying an upload selection tab graphical control element, a text selection tab graphical control element, and a settings selection tab graphical control element.

8.    The server device of claim 7,
wherein the graphical user interface displays, in response to receiving user selection of the text selection tab graphical control element, a text line selector graphical control element, and a draw box selector graphical control element.

9.    The server device of claim 8,
wherein the graphical user interface displays an edit text line page in response to user selection of the text line selector graphical control element, the edit text line page displaying: 
a text line input graphical control element that accepts user input of textual data that is displayed as a graphical overlay on the selected one of the plurality of images;
a text color input graphical control element that accepts user input that defines a color of the textual data that is displayed as the graphical overlay on the selected one of the plurality of images;
a text font selector graphical control element that accepts user input to select a font of the textual data that is displayed as the graphical overlay on the selected one of the plurality of images; and
a font size selector graphical control element that accepts user input to select a size of the font of the textual data that is displayed as the graphical overlay on the selected one of the plurality of images. 

10.    The server device of claim 8,
wherein the graphical user interface displays a draw box page in response to user selection of the draw box selector graphical control element, the draw box page accepting user input to define a location and size of a box that is displayed as a graphical overlay on the selected one of the plurality of images, the draw box page displaying:
a box color input graphical control element that accepts user input that defines a color of the box that is displayed as the graphical overlay on the selected one of the plurality of images; and
an opacity selector graphical control element that accepts user input that defines an opacity level of the box that is displayed as the graphical overlay on the selected one of the plurality of images.


wherein the graphical user interface displays the box as the graphical overlay in front of the selected one of the plurality of images and behind textual data displayed as a graphical overlay on the selected one of the plurality of images.

12.    The server device of claim 7,
wherein the graphical user interface displays, in response to receiving user selection of the upload selection tab graphical control element, a file selector graphical control element and an upload selector graphical control element;
wherein the file selector graphical control element accepts user input to select an upload image file; and
wherein the upload selector graphical control element accepts user input to cause the upload image file to be uploaded to the server device to replace the selected one of the plurality of images for inclusion in the animated image file.

13.    The server device of claim 7,
wherein the graphical user interface displays, in response to receiving user selection of the settings selection tab graphical control element, a slide speed input graphical control element that accepts user input defining a time duration for which the selected one of the plurality of images is displayed in the animated image prior to display of a subsequent image in the animated image file.

14-15. (Canceled) 

16.    (Currently Amended) The method of claim [[14]] 20,
wherein the plurality of uploaded images are displayed by the animated 

17.    (Canceled) 

18.    (Currently Amended) The method of claim [[17]] 20, 
wherein the inserting the computer-readable instructions into the email transmitted from the sender client is performed by an email client application executing on the sender client device.

19.    (Canceled) 

20.    (Currently Amended) A method comprising:
executing, by a server device, an animated slide editor that presents, at a sender client device, a graphical user interface that enables user interaction to upload a plurality of images to the server device for inclusion in an animated image file as an animated email signature that defines an animated image that is displayed within a signature block region of an email transmitted from a sender client device;
accessing, by [[a]] the sender client device that is remote from and communicatively coupled with the server device, the animated slide editor to display the graphical user interface at the sender client device;
receiving, at the sender client device via the graphical user interface, the user interaction to upload the plurality of images to the server device;
receiving, via the graphical user interface, user interaction to select a signature uniform resource locator (URL) to insert within the animated email signature;
uploading the plurality of images from the sender client device to the server device;
receiving, at the server device, the plurality of images uploaded from the sender client device;
generating, by the animated slide editor using the plurality of images, the animated 
storing, by the animated slide editor, the animated image file at a memory location within memory of the server device;
generating, by the animated slide editor, computer-readable instructions for insertion of the animated image file into the email transmitted from the sender client device;
generating, by the sender client device, the email transmitted from the sender client device;
inserting, by the sender client device prior to transmitting the email, the computer-readable instructions into the email, wherein the computer-readable instructions include that the animated image file is inserted as an automatically-executed signature URL directed to the server instead of attaching the animated image file as the animated email signature directly within the email when transmitted from the sender client device;
transmitting the email from the sender client device
receiving, by a recipient client device that is remote from and communicatively coupled to both the sender client device and the server device, the email transmitted from the sender client device;
executing, by the recipient client device in response to receiving the email, the computer-readable instructions inserted into the email;
accessing, by the recipient client device in response to executing the computer-readable instructions inserted into the email, the memory location within the memory of the server device at which the animated image file is stored;
retrieving, by the recipient client device from the server device in response to executing the computer-readable instructions, the animated image file from the memory location within the memory of the server device; [[and]]
displaying, [[by]] at the recipient client device within the signature block region of the email transmitted from the sender client device, the animated image as the animated email signature defined by the animated image file; 
receiving, at the sender client device via the graphical user interface, user interaction to edit the animated image retrieved from the memory location within the memory of the server device; and
automatically updating the animated image file that enables retroactive changes to previously-sent emails transmitted to the recipient client device.


Conclusion
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rinna Yi whose telephone number is (571) 270-7752. The examiner can normally be reached on M-F 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Scott Baderman can be reached on (571) 272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8752.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

/RINNA YI/
Primary Examiner, Art Unit 2144